DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,489,509. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.

16/686,667
10,489,509 B2
1. A method for providing to a receiver an ordered listing of a plurality of natural 


obtaining, at a sentiment analyzer implemented by a processor of a computer, said natural language media inputs; 

determining, by said sentiment analyzer using natural language processing on content of each of said natural language media inputs, a sentiment for said each of said natural language media inputs; 


obtaining, at a personality analyzer implemented by said processor, data distinct from said content of said natural language media inputs and indicative of a personality of an originator of said each of said natural language media inputs; 


determining, by said personality analyzer using linguistic analytics on said data, a personality metric of said originator of said each of said natural language media inputs; 


obtaining a personality-based sentiment for said each of said natural language media inputs by said processor combining said sentiment of said natural language media input and said personality metric of said originator of said natural language media input; 



ordering said natural language media inputs into a listing arranged according to said personality-based sentiments of said natural language media inputs;


 and providing said ordered listing of natural language media inputs to said receiver, by said processor via a display of said computer, together with said representations of said personality-based sentiments of said natural language media inputs.  

The method of Claim 1, further comprising: extracting, from said each of said natural language media inputs, an identifier of said originator of said natural language media input; and locating in a social media feed said data indicative of said personality of said originator of said natural language media input on the basis of said identifier.  


The method of Claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises an e-mail.  

The method of Claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises a user forum entry.  


The method of Claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises audiovisual input.  

The method of Claim 1, wherein, in said step of obtaining said data indicative of said personality of said originator of said natural language media input, said data indicative of said personality of said originator of said natural language media input comprises a social media post.  


The method of Claim 1, further comprising: repeating said steps of obtaining said natural language media input, 

The method of Claim 1, wherein said representation of said personality-based sentiment of said natural language media input comprises one of a very tense emoticon, a more tense emoticon, a tense emoticon, a neutral emoticon, a happy emoticon, and a very happy emoticon.  


The method of Claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude component of said personality metric 

The method of Claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises applying machine learning.  


The method of Claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises assigning a score to said sentiment of said natural language media modulated by a positive attitude component of said personality metric of said originator of said natural language media input.  

The method of Claim 1, further comprising: repeating said steps of obtaining said natural language media input, determining said sentiment of said natural language media input, obtaining said data indicative of said personality of said originator of said natural language media input, determining said personality metric of said originator of said natural language media input, and combining said sentiment of said natural language media input and said personality metric of said originator of said natural language media input to obtain said personality-based sentiment of said natural language media input, for a plurality of additional times; and identifying at least one of a trend in said personality-based sentiment and an abrupt change in said personality-based sentiment.  


13. The method of Claim 12, further comprising identifying a cause of at least one of said trend in said personality-based sentiment and said abrupt change in said personality- based sentiment by natural language analysis of more than one of said natural language media inputs that are associated with said originator.  


obtaining, at a sentiment analyzer implemented by a processor of a computer, said plurality of natural language media inputs; 
determining, with said sentiment analyzer using natural language processing, a sentiment for each of more than one of said plurality of natural language media inputs, responsive to said each of said more than one of said plurality of natural language media inputs; 
obtaining, at a personality analyzer implemented by said processor, data distinct from said more than one of said plurality of natural language media inputs and indicative of a personality of an originator of said each of said more than one of said plurality of natural language media inputs; 
determining, with said personality analyzer using linguistic analytics, a personality metric of said originator of said each of said more than one of said plurality of natural language media inputs responsive to said data; 
obtaining a personality-based sentiment for said each of said more than one of said natural language media inputs by said processor combining said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, using a linear, non-linear, machine learning, or statistical modeling algorithm; 
obtaining said filtered selection from said plurality of natural language media inputs by filtering said more than one of said plurality of natural language media inputs on the basis of said personality-based sentiments; 
and providing said selection of natural language media inputs to said receiver, by said processor via a display of said computer, together with said representations of said personality-based sentiments of said selection of natural language media inputs. 
 2. The method of claim 1, further comprising: extracting, from each of said more than one of said plurality of natural language media inputs, an identifier of said originator of said natural language media input; and locating in a social media feed said data indicative of said personality of said originator of said natural language media input on the basis of said identifier. 
    3. The method of claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises an e-mail. 
    4. The method of claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises a user forum entry. 
    5. The method of claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises audiovisual input. 
    6. The method of claim 1, wherein, in said step of obtaining said data indicative of said personality of said originator of said natural language media input, said data indicative of said personality of said originator of said natural language media input comprises a social media post. 
  

    8. The method of claim 1, wherein said representation of said personality-based sentiment of said natural language media input comprises one of a very tense emoticon, a more tense emoticon, a tense emoticon, a neutral emoticon, a happy emoticon, and a very happy emoticon. 
    9. The method of claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive 
 
10. The method of claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises applying machine learning. 
    11. The method of claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises assigning a score to said sentiment of said natural language media modulated by a factor on the basis of a positive attitude of said personality metric of said originator of said natural language media input. 
    12. The method of claim 1, further comprising: repeating said steps of obtaining said natural language media input, determining said sentiment of said natural language media input, obtaining said data indicative of said personality of said originator of said natural language media input, determining said personality metric of said originator of said natural language media input, and combining said sentiment of said natural language media input and said personality metric of said originator of said natural language media input to obtain said personality-based sentiment of said natural language media input, for a plurality of additional times; and identifying at least one of a trend in said personality-based sentiment 
 
13. The method of claim 12, further comprising identifying a cause of at least one of said trend in said personality-based sentiment and said abrupt change in said personality-based sentiment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 3, 5- 7, 8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff U.S. Patent No. 7,360,151 B1 in view of Chenlo “Sentiment-Based Ranking of Blog Posts Using Rhetorical Structure Theory”, further in view of Dwyer U.S. PAP 2015/0195406 A1.

Regarding claim 1 Froloff teaches a method for providing to a receiver an ordered listing of a plurality of natural language media inputs together with representations of personality-based sentiments of said natural language media inputs (a system and methods to analyze textual communications, which include cognitive as well as emotive content, the application systematically processes the complete textual communication and synthesizes communication unique response templates populated with response sentence string fragments in accordance with effective communication principles, see abstract), said method comprising: 

determining, by said sentiment analyzer using natural language processing on content of each of said natural language media inputs, a sentiment for said each of said natural language media inputs (psychological, therapeutic and human communication models are used to build message unique response templates, parsing and tokenizing the textual communication, recognition of emotional content, see col. 7 lines 51-67); 
obtaining, at a personality analyzer implemented by said processor, data distinct from said content of said natural language media inputs and indicative of a personality of an originator of said each of said natural language media inputs (using emotive parsers to establish emotive content profiles of senders, see col. 30, lines 26-31); 
determining, by said personality analyzer using linguistic analytics on said data, a personality metric of said originator of said each of said natural language media inputs (senders personality profile, see col. 30 lines 26-31); 
obtaining a personality-based sentiment for said each of said natural language media inputs by said processor combining said sentiment of said natural language media input and said personality metric of said originator of said natural language media input (testing sent messages for specific responses, emotive and cognitive, see col. 30 lines 31-34); 
ordering said natural language media inputs into a listing arranged according to said personality-based sentiments of said natural language media inputs (apply an appropriate response such that the responder can reflect the subject matter of the message, validate the sender's cognitive as well as emotive content... These are written to an output device such 
and providing said ordered listing of natural language media inputs to said receiver, by said processor via a display of said computer, together with said representations of said personality-based sentiments of said natural language media inputs (an output device such display or network device. The resulting editable or temporary file then provides the responder with the best possible response template, a message unique template which serves the responder to complete a response message. Emotive content would include author emotive state and associated normalized emotive intensity along with any textual matter coinciding with the emotive matter (see col. 12 lines 11-30). 
However Froloff does not teach ordering said natural language media inputs into a listing that is prioritized in order of scores calculated for said personality-based sentiments of said natural language media inputs. 
In the same field of endeavor Chenlo teaches a rhetorical structure theory study for accurate ranking of documents in terms of their estimated sentiment in multi-topic blogs, see abstract. In an information retrieval scenario given a query the system has to return a ranking of positive opinionated documents and a ranking of negative opinionated documents. This task is approached by re-ranking a list of relevant documents and then reorganize them according to their polarity…Given an initial list of documents which is ranked by decreasing relevance score, Chenlo re-ranks the list to promote on-topic blog posts that are positive or negative, see section 2.1. 

However Froloff in view of Chenlo does not teach determining, based on said scores, a representation for each of said personality-based sentiments of said natural language media inputs in said listing, wherein said representations are respective emoticons.
In a  similar field of endeavor Dwyer teaches methods and systems for receiving a communication, analyzing the communication in real-time, determining at least one of the category, the score, the sentiment, or the alert associated with the communication using the at least one language, and providing a dynamic graphical representation of the at least one category, score, sentiment, or alert through a graphical user interface, see abstract. Analysis of incoming text may include analysis of non-word symbols such as emoticons, see par. [0012]. In FIG. 16, a view of the score builder application is shown. The score builder displays settings for which individual scores are aggregated to generate an index score. In this example, the emotion score is shown and the individual scores, that are aggregated to generate the emotion score are agitation score, dissatisfaction score and negative emoticon, see par. [0117].
It would have been obvious to one of ordinary skill in the art to combine the Froloff in view of Chenlo invention with the teachings of Dwyer for the benefit of providing a dynamic 
 Regarding claim 3 Froloff teaches the method of Claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises an e-mail (application is an email application, see col. 9 lines 15-16).  
Regarding claim 5 Froloff teaches the method of Claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises audiovisual input (speech recognition devices, see col.  9, lines 45-48).  
Regarding claim 6 Chenlo teaches the method of Claim 1, wherein, in said step of obtaining said data indicative of said personality of said originator of said natural language media input, said data indicative of said personality of said originator of said natural language media input comprises a social media post distinct from said natural media input (Blog text collection, see section 3).
Regarding claim 7 Froloff teaches the method of Claim 1, further comprising: 
repeating said steps of obtaining said natural language media input, determining said sentiment of said natural language media input, obtaining said data indicative of said personality of said originator of said natural language media input, determining said personality metric of said originator of said natural language media input, combining said sentiment of said natural language media input and said personality metric of said originator of said natural language media input to obtain said personality-based sentiment of said natural language media input, and providing said natural language media input to said receiver together with said representation of said personality-based sentiment of said natural language media input, for a plurality of additional natural language media inputs of a plurality of additional originators (Yet another aspect of the invention is to create response string fragments, which will repeat or echo the 
and prioritizing responses to said natural language media input and said plurality of additional natural language media inputs on the basis of said representation of said personality-based sentiment of said natural language media input and said plurality of additional natural language media inputs (An aspect of the invention is to provide methods for responding to textual communications, with or without graphical embedded emotive states with associated intensities, see col. 8 lines 36-44).  
Regarding claim 8 Froloff teaches the method of Claim 1, wherein each of said respective emoticons is one of a very tense emoticon, a more tense emoticon, a tense emoticon, a neutral emoticon, a happy emoticon, and a very happy emoticon (Upon invoking a menu item entitled EMOTIONS 310 a submenu can open allowing the user to choose from a number of emotive states 312 and associated intensity choice list 314, see col. 11, lines 58-62 and figure 10).  
Regarding claim 10, Froloff teaches the method of Claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises applying machine learning (For some levels of language analysis, statistical analyzers are relatively quickly implemented and trained. Morphologically rich languages where statistical methods have not performed well argue for the linguistic option. Either way, NLPs are available for many applications, see col. 5 lines 41-46).
claim 14 Chenlo teaches the method of claim 1, wherein different ones of said natural language media inputs are provided by a plurality of originators, including said originators, and wherein said ordering of said natural language media inputs into said listing is prioritized in order of said scores calculated for said personality-based sentiments of said natural language media inputs across all of said originators (Blog text collection is a renowned blog test collections with relevance subjectivity and polarity assessments, See section 3.1).

Claims 2, 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff U.S. Patent No. 7,360,151 B1, in view of Chenlo “Sentiment-Based Ranking of Blog Posts Using Rhetorical Structure Theory”,  in view of Dwyer U.S. PAP 2015/0195406 A1, further in view of Rehling U.S. Patent No. 8,463,595 B1.
Regarding claim 2 Froloff  in view of Chenlo in view of Dwyer does not teach the method of Claim 1, further comprising: extracting, from said each of said natural language media inputs, an identifier of said originator of said natural language media input; and locating in a social media feed said data indicative of said personality of said originator of said natural language media input on the basis of said identifier.  
In the same field of endeavor Rehling teaches extracting, from said natural language media input, an identifier of said originator of said natural language media input (using one or more data sources  the engine can receive data relating to user interactions with one or more media content items, see par. [0052]); and 
locating  in social media said data indicative of said personality of said originator of said natural language media input, based on said identifier (data can include any suitable information 
It would have been obvious to one of ordinary skill in the art to combine the Rehling invention with the teachings of Froloff in view of Chenlo in view of Dwyer for the benefit of obtaining suitable information with relation to the user interactions, see par. [0052]).
Regarding claim 4 Rehling teaches the method of Claim 1, wherein, in said step of obtaining said natural language media input, said natural language media input comprises a user forum entry (forum messages, see col. 3, lines 7-12).
It would have been obvious to one of ordinary skill in the art to combine the Rehling invention with the teachings of Froloff for the benefit of obtaining suitable information with relation to the user interactions, see par. [0052]).
Regarding claim 15 Froloff teaches the method of claim 1, further comprising:
An email analyzer identifying said originator by their e-mail ID (application is an email application, see col. 9 lines 15-16) .
However Froloff in view of Chenlo in view of Dwyer does not teach said personality analyzer carrying out personality analysis based on activity on one or more collaborating platforms that correspond to said e-mail ID.
In the same field of endeavor Rehling teaches extracting, from said natural language media input, an identifier of said originator of said natural language media input (using one or more data sources  the engine can receive data relating to user interactions with one or more media content items, see par. [0052]); and 
locating  in social media said data indicative of said personality of said originator of said natural language media input, based on said identifier (data can include any suitable information 
It would have been obvious to one of ordinary skill in the art to combine the Rehling invention with the teachings of Froloff for the benefit of obtaining suitable information with relation to the user interactions, see par. [0052]).


Claims 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froloff U.S. Patent No. 7,360,151 B1, in view of Chenlo “Sentiment-Based Ranking of Blog Posts Using Rhetorical Structure Theory”, in view of Dwyer U.S. PAP 2015/0195406 A1, further in view of Nowson U.S. PAP 2016/0098480 A1.


Regarding claim 9 Froloff in view of Chenlo in view of Dwyer does not teach the method of Claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude component of said personality metric of said originator of said natural language media input.  
In the same field of endeavor Nowson teaches method, system and computer program product for classifying text according to one of a plurality of sentiments. According to an exemplary method, text is classified using two or more sentiment classifiers which are tuned to distinct author profile traits and the resulting scores are combined using a normalized weighted output of an author profiling process (data distinct from the natural language media input) or prior knowledge of an author's traits (personality metrics) in order to select a number of targeted sentiment classifier models before combining an output of the specific sentiment classifier models into a single sentiment score on a linear scale (combining sentiment of natural language media input and personality metric), see par. [0009]. Wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural 31YOR920160020US1language media input, to obtain said personality-based sentiment of said natural language media input, comprises calculating a weighted average of said sentiment of said natural language media input and a positive attitude of said personality metric of said originator of said natural language media input (Linguistic features are extracted from the text and provide inputs to a series of sentiment classifiers, each sentiment classifier tuned to a single user, i.e., author, trait, such as age, gender, etc., the output scores of the sentiment classifier is then combined using a normalized weighted sum to produce a single final result, see par. [0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Froloff in view of Chenlo in view of Dwyer invention with the teachings of Nowson for the benefit of providing a more fine-grained approach to sentiment classification, see par. [0073].
Regarding claim 11 Nowsom teaches the method of Claim 1, wherein said combining of said sentiment of said natural language media input and said personality metric of said originator of said natural language media input, to obtain said personality-based sentiment of said natural language media input, comprises assigning a score to said sentiment of said natural language 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Froloff in view of Chenlo in view of Dwyer invention with the teachings of Nowson for the benefit of providing a more fine-grained approach to sentiment classification, see par. [0073].

Regarding claim 12 Froloff teaches the method of Claim 1, further comprising: repeating said steps of obtaining said natural language media input, determining said sentiment of said natural language media input, obtaining said data indicative of said personality of said originator of said natural language media input, determining said personality metric of said originator of said natural language media input, and combining said sentiment of said natural language media input and said personality metric of said 32 YOR920160020US02originator of said natural language media input to obtain said personality-based sentiment of said natural language media input, for a plurality of additional times (Yet another aspect of the invention is to create response string fragments, which will repeat or echo the subject matter to the sender in grammatical form of a response for tokenized, filtered subject matter components in a minimum set of identified components to be addressed, see col. 20 lines 34-40).

Nowson teaches identifying at least one of a trend in said personality-based sentiment and an abrupt change in said personality-based sentiment (With regard to personalized sentiment analysis, the more human traits included for consideration, the better a sentiment model is able to be trained specifically for a single individual. For example, a small footprint collection of trait specific sentiment models selected based on a user's own profile, which can be deployed in a health care environment, e.g., automatically diagnosing from health records, etc., changes in an individual's mood, or as a component of an automated personal assistant, e.g., by inputting implicit information about an individual's experience, such as a hotel stay, the disclosed sentiment analytics recognizes explicitly the degree to which the individual enjoyed the hotel stay, see par. [0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Froloff in view of Chenlo in view of Dwyer invention with the teachings of Nowson for the benefit of providing a more fine-grained approach to sentiment classification, see par. [0073].

  
Regarding claim 13 Froloff in view of Chenlo in view of Dwyer does not teach the method of Claim 12, further comprising identifying a cause of at least one of said trend in said personality-based sentiment and said abrupt change in said personality- based sentiment by 
Nowson teaches the method of Claim 12, further comprising identifying a cause of at least one of said trend in said personality-based sentiment and said abrupt change in said personality- based sentiment by natural language analysis of more than one of said natural language media inputs that are associated with said originator. (changes in an individual's mood, or as a component of an automated personal assistant, e.g., by inputting implicit information about an individual's experience, such as a hotel stay, the disclosed sentiment analytics recognizes explicitly the degree to which the individual enjoyed the hotel stay, see par. [0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the Froloff in view of Chenlo in view of Dwyer invention with the teachings of Nowson for the benefit of providing a more fine-grained approach to sentiment classification, see par. [0073].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656